 1
 2
 3
 4
                                                        JS-6
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
12   CHRISTOPHER T. BROWN,               )   No. CV 15-09482-FMO (JDE)
                                         )
13                                       )
                       Petitioner,       )   JUDGMENT
14                                       )
                  v.                     )
                                         )
15   WILLIAM MUNIZ, Warden,              )
                                         )
16                     Respondent.       )
                                         )
17
18
19         Pursuant to the Order Accepting Findings and Recommendation of the
20   United States Magistrate Judge,
21         IT IS ADJUDGED that the petition is denied and this action is
22   dismissed with prejudice.
23
24
     Dated: November 13, 2018
25
                                              ____________/s/______________
26                                            FERNANDO M. OLGUIN
27                                            United States District Judge
28
